980 So.2d 1225 (2008)
John D'ALUSIO, Appellant,
v.
GOULD & LAMB, LLC, Appellee.
No. 2D07-4426.
District Court of Appeal of Florida, Second District.
May 2, 2008.
John P. Holsonback of Fuller Holsonback & Malloy, P.A., Tampa, for Appellant.
Anne Carrion Toale and William Garth Christopher, and John K. Shamsey of Maglio Christopher & Toale Law Firm, Sarasota, for Appellee.
PER CURIAM.
This is an appeal from an order denying a motion for attorney's fees. The appellee has conceded error based on the holding in Barco v. Sch. Bd. of Pinellas County., 975 So.2d 1116 (Fla.2008). Accordingly, we reverse the order denying plaintiff's motion for attorney's fees and remand for further proceedings consistent with this opinion.
Reversed and remanded.
CASANUEVA, SALCINES, STRINGER, JJ., Concur.